DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending and have been prosecuted below. 
Priority
This application 16809472, Claims Priority from Provisional Application 62814217, filed 03/05/2019.
Claim Interpretation
The term “underlying and tenor” in light of the specification is interpreted to be option maturity date. (see para 0023).  The term “two dimensional surface” is determined to be a two dimensional virtual representation of data (para 0002).  The term “three dimensional surface” is determined to be a three dimensional virtual representation of data.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-4:
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  
Claim 1 recites the limitations “connecting the two-dimensional surfaces to generate a three-dimensional block”, it unclear to the examiner as to how or what the process is to “connect” the two-dimensional surfaces to generate the third dimensional block.  The examiner is not able to determine what the two-dimensional surfaces entail/represents and how connecting those surfaces implements the generating a third dimensional block.  It is also unclear as to the metes and bounds of the three-dimensional block.  As the claim does not specify what the three-dimensional block is.  For examination purposes in light of the specification discloses a “P” area of finance to the “Q” area of finance where the P represents area of quantitative risk and “Q” represents derivative prices (para 0003).   The examiner is determining the two-dimensional surface includes two different surfaces which consist of the financial data points over time as one data set of two dimensional surface and the “connecting refers to combining data points over time as a second data with the another set of data points.   For examination purposes the examiner is determining the three dimensional block to consist of the connect/combining the data points of the first and second datapoints of finance and risk over time.  Therefore, the examiner is interpreting the omitted step to be the generation of a two dimensional surface for dataset two different datapoint set parameters over time that when combined can create a 3D image.  The examiner is determining the connecting step for the generating the three dimensional block to be applying the two 
The limitations further recite “cutting a surface of the three-dimensional block along a spot for each point in time to identifying how pricing has deviated from a Q [pricing derivative] measure across time”, the examiner is not able to determine the metes and bounds of the “cutting” step as the surface “cut” is generated data points.  How does one cut data points.  For examination purposes the examiner is determining the “cutting” step to be selecting segments of data for selected points in time.   
Claims 2-4 depend upon claim 1 and contain the same deficiencies as discussed above with respect to claim 1.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claim 1-4:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to generate a two dimensional surface/image representing prices, repeating the generating step, connecting the two-dimensional surfaces to generate three-dimensional block, cutting a surface of the three dimensional block along a spot for each point in time to identify derivative price, generating three dimensional image in formats.   The claimed limitations which under its broadest reasonable interpretation, covers performance of the sales activities and relationships.  This is because when considered as a whole the claimed subject matter is directed toward generating financial datasets, connecting the dataset and outputting the results.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) generating two dimensional surface- mere data manipulation (2) repeating step (1) -an insignificant extra solution activity (3) connecting two dimensional surfaces generating three dimensional block- data manipulation/management (4) generating three dimensional 
For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception.  Taking the claim elements separately, the operation performed at each step of the process is purely in terms of results desired and devoid of implementation of details or any recitation of technology.  Technology is not integral to the process as the claimed subject matter is so high level that any process could be applied and the functions could be performed by any known means including pen and paper.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails integrate any technology to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of manipulating financial data and outputting the result a common business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage, organize, manipulate and monitor data in order to update records and transfer funds and does not provide any of the determined indications of patent eligibility set forth in    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes or any technology at all that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, the claimed subject matter fails to provide any additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The claimed elements fail to recite any elements in the claim that go beyond the abstract idea as no technology or technological technique or technological process is claimed. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 1-4 these dependent claim have also been reviewed with the same analysis as independent claim 1.  .  Dependent claim 2 and 3 discloses outputting by 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(b) as being anticipated by US Pub No. 2014/0222641 A1 by Kober et al. (Kober).

In reference to Claim 1:
Kober teaches:
A method ((Kober) in at least para 0002) comprising:
a)    for a specified underlying and tenor [option maturity date] (directed toward intended use), generating a two-dimensional surface [image] showing prices for different strikes at a specific point in time ((Kober) in at least FIG. 3A, para 0072, para 0107, para 0115);
b)    repeating a) for a plurality of points in time ((Kober) in at least FIG. 3A, para 0015 wherein the prior art teaches updating prices based on time, para 0051 wherein the prior art teaches data collected continuously and recalculated, para 0072, para 0107, para 0115);
c)    connecting the two-dimensional surfaces to generate a three-dimensional block ((Kober) in at least Fig. 3A, FIG. 3D; para 0015, para 0086, para 0107 wherein the prior art teaches adding uncertainty visualization to price graph overtime);  
d)    cutting a surface of the three-dimensional block along a spot for each point in time to identifying how pricing has deviated from a Q [pricing derivative] measure across time ((Kober) in at least FIG. 1; para 0010, para 0015, para 0017-0018, para 0020, para 0056); and
generating a three-dimensional visualization [image] in one or more formats. ((Kober) in at least FIG. 3D; para 0015, para 0086 wherein the prior art teaches 3D illustration of price and cost  over time combining the data. )
In reference to Claim 2:
Kober teaches:

rendering the visualization on a display. ((Kober) in at least FIG. 3A and 3D)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0222641 A1 by Kober et al. (Kober), and further in view of US Pub No. 2015/0269679 A1 by Padilla et al. (Padilla)
In reference to Claim 3:
Kober teaches:

Kober does not explicitly teach:
further comprising 3D printing the visualization to generate a physical output.
Padilla teaches:
further comprising 3D printing the visualization to generate a physical output.((Padilla) in at least para 0004-0005, para 0112-0113, para 0117-0118)
Both Kober and Padilla are directed toward analyzing and outputting investment related financial data.  Padilla teaches the motivation of displaying financial data in the form 3D printout in order to provide a visualization of data in 2d or 3D so that the data may be visualized in segments or a combination.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the presentation of analyzed financial data of Kober to include 3D visualization as taught by Padilla since Padilla teaches the motivation of displaying financial data in the form 3D printout in order to provide a visualization of data in 2d or 3D so that the data may be visualized in segments or a combination.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0222641 A1 by Kober et al. (Kober), as applied to claim 1 above, and further in view of US Pub No. 2003/0149636 A1 by Lutnick et al (Lutnick) 
In reference to Claim 4:
Kober teaches:

Kober does not explicitly teach:
sending the visualization to another entity over a network for subsequent display or printing.
Lutnick teaches:
sending the visualization to another entity over a network for subsequent display or printing.((Lutnick) in at least para 0068)
Both Kober and Lutnick are directed toward analyzing data related to pricing financial instruments. Lutnick teaches the motivation of sending the results of the analysis to participant workstations in order to allow the participants to decide the execution for investments.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of pricing financial instruments of Kober to include transmitting the results as taught by Lutnick since Lutnick teaches the motivation of sending the results of the analysis to participant workstations in order to allow the participants to decide the execution for investments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2019/0220928 A1 by Puma; US Pub No. 2018/0315123 A1 by Cohen; US Pub No. 2018/0260899 A1 by Gershon; US Patent No. 7,287,006 by Kratka 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697